Citation Nr: 1609300	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disability to include depression, not otherwise specified, and post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981, and from January 2003 to May 2004, with additional service with the U.S. National Guard and Reserves. 

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran presented testimony at formal hearings before the RO and the Board.  The Veteran had a formal in-person hearing with a Decision Review Officer in March 2010 and a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  Transcripts from these hearings are associated with the record. 

In May 2014, the Board granted a 70 percent evaluation for the Veteran's service-connected acquired psychiatric disorder and denied her claim for entitlement to TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a subsequent Joint Motion for Partial Remand (JMR), the parties found that the Board erred in May 2014 by not providing an adequate statement of reasons or bases sufficient for judicial review.  Pursuant to the JMR, the claims were remanded by the Board for further development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its May 2014 decision, the Board noted that a 100 percent rating for a psychiatric disability required total social and total occupational impairment, which was not shown by the facts of this case.  The Board also acknowledged the Veteran's multiple suicide attempts, but found that such attempts were contemplated within the 70 percent evaluation.  

With regard to her TDIU claim, the Board found that the Veteran's service-connected disabilities, considered singly or in combination, did not so significantly interfere with her employability as to preclude her from obtaining or maintaining substantially gainful employment.  While noting that the Veteran was indeed limited in certain areas of employment, it was determined that these limitations alone did not preclude all substantially-gainful employment.

The JMR of record noted that the Veteran met the schedular criteria for TDIU (see 38 C.F.R. § 4.16(a)), and that the Board's May 2014 decision to deny TDIU was inadequate because the Veteran testified in June 2012 that she was not working at all between separation in May 2004 and her employment as a part-time dishwasher in 2008.  Further, the parties indicated that the Board failed to address whether the Veteran's part-time employment constituted a substantially-gainful occupation.  Specifically, it was noted that marginal employment was deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Pursuant to the JMR, the Board remanded the Veteran's claims in July 2015 so as to provide an additional VA examination to determine whether the Veteran's service-connected disabilities precluded substantially-gainful employment, as well as to assess the current severity of her acquired psychiatric disorder.  Specifically, the examiner was asked to describe the impact of the Veteran's psychiatric disability on her occupational and social functioning, and to state whether the Veteran's service-connected disabilities (psychiatric disability and left shoulder) so functionally limited the Veteran to the point that she was unable to secure or follow a substantially-gainful occupation.  If it was determined that the Veteran was able to work, the examiner was asked to opine as to the type of work that the Veteran was able to perform, and what accommodations, if any, would be required due to service-connected disabilities alone (and whether the Veteran's current occupation, if applicable, met these criteria).

An August 2015 VA examination report indicated that the Veteran had the ability to listen and respond appropriately, to initiate conversation, and to give and receive constructive criticism.  She tended to have panic attacks and irritability at times which would interfere with relating to others.  Her anxiety interfered with her ability to focus attention and to comprehend, analyze, and remember information, as well as cause avoidance of situations and activities that remind her of her traumatic experience.  The Veteran stated that she had always been a motivated and involved worker, that she worked part-time, and that she planned to substitute teach following graduation.

As the Veteran's representative correctly pointed out in a September 2015 VA Form 646, the examiner did not express an actual opinion as to whether the Veteran was able to  secure or maintain a substantially-gainful occupation, nor did the examiner opine as to whether the Veteran was able to work, what type of work she could pursue, what accommodations would be required, and whether her current occupation met those criteria.  As such, the medical opinion did not substantially comply with the Board's July 2015 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim must be remanded, once again, for an addendum VA opinion to be provided by the August 2015 VA examiner.  If not available, the Veteran should be afforded an additional VA examination to address the severity of her acquired psychiatric disorder, and to provide clear answers to the Board's queries regarding her claim for TDIU.  Regarding the Veteran's 70 percent evaluation for an acquired psychiatric disability, it was noted that such issue was inextricably intertwined with TDIU, as development for TDIU may have an impact on her current evaluation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Moreover, while a request for the Veteran's Vocational Rehabilitation folder is of record, such has not been associated with the electronic record.  

Finally, there is an indication that the Veteran may be in receipt of disability compensation from the Social Security Administration (SSA).  VA has a duty to obtain the Veteran's complete SSA records, to the extent available.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the RO/AMC should contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should such records exist.  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  

2.  Obtain the Veteran's vocational rehabilitation folder.

3.  Obtain an addendum opinion from the August 2015 VA examiner, if available, to address the question posed below.  If unavailable, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected psychiatric disability.  The claim file must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  The examiner is asked to provide the following:

(a)	Identify the nature and severity of all current manifestations of the Veteran's service-connected psychiatric disability.  

(b)	Importantly, the examiner should also describe the impact of the Veteran's psychiatric disability on her occupational and social functioning, and should state whether the Veteran's service connected disabilities (psychiatric disability and left shoulder) so functionally limits the Veteran that she is unable to secure or follow a substantially-gainful occupation by reason of her service-connected disabilities.  Why or why not?  

(c) If the Veteran is deemed able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities, and whether the Veteran's current occupation, if applicable, meets these criteria.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




